Exhibit 10.34

 

LOGO [g295195g90c61.jpg]

November 30, 2011

Carl Rossetti

Time Warner Cable Inc.

60 Columbus Circle

New York, NY 10023

Dear Carl:

In accordance with the provisions of Section 1 of the Amended and Restated
Employment and Termination Agreement (the “Agreement”) dated as of June 1, 2000,
as amended, between you and Time Warner Entertainment Company, L.P., a
subsidiary of Time Warner Cable Inc. (the “Company”), notice is hereby given to
you of the Company’s determination to extend the term of the Agreement for an
additional year.

Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to Tammy A. Burns in
Corporate Human Resources, Executive Compensation, in Charlotte, NC no later
than December 20th. Pursuant to Section 1 of the Agreement, failure to do so
will be deemed an election by you to terminate your employment without cause
pursuant to Section 5(a) of the Agreement.

 

Sincerely, TIME WARNER ENTERTAINMENT COMPANY, L.P.,
a subsidiary of TIME WARNER CABLE INC. By:   /s/ TOMAS MATHEWS   TOMAS MATHEWS  

EXECUTIVE VICE PRESIDENT,

HUMAN RESOURCES

AGREED AND ACCEPTED:

 

Carl Rossetti /s/ Carl Rossetti

Date: 12/1/2011